                     Case 3:17-cr-00083-RNC Document 129 Filed 07/22/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                  DistrictDistrict
                                             __________   of Connecticut
                                                                   of __________


                  United States of America                     )
                             Plaintiff                         )
                                v.                             )      Case No.     3:17CR00083(RNC)
                 Peter Yuryevich Levashov                      )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          the United States of America                                                                                   .


Date:          07/22/2020
                                                                                         Attorney’s signature


                                                                                  AUSA Edward Chang (ct26472)
                                                                                     Printed name and bar number
                                                                            United States Attorneys Office - New Haven
                                                                                        157 Church Street
                                                                                              Floor 25
                                                                                      New Haven, CT 06510
                                                                                               Address

                                                                                    Edward.Chang@usdoj.gov
                                                                                            E-mail address

                                                                                          (203) 821-3700
                                                                                          Telephone number

                                                                                          (203) 773-5376
                                                                                             FAX number
